The application for rehearing should be granted, and the judgment of conviction reversed, because of the erroneous rulings of the court (to which rulings exceptions were taken) in allowing in evidence testimony to the effect that within nearly 300 feet of this defendant's home the searching officers found four pints of rum or whisky in the water; and, at another place, but at approximately the same distance from appellant's home, one quart of whisky was found, by the side of a log, in the water. There was no evidence even tending to show any connection with this whisky by the defendant. The evidence without conflict or dispute showed that it was found upon land over which defendant had no possession or control. This evidence was illegal and irrelevant, and appellant's case should not have been thus burdened. Its introduction in the case was highly prejudicial to the substantial rights of appellant. The authorities cited by appellant are clearly in point, and, as stated by his counsel in brief, in each of the cases cited the facts were much stronger against the defendant than the facts adduced against appellant. The opinion here is in direct conflict with the decisions cited. Guilford v. State,20 Ala. App. 625, 104 So. 678; Mathews v. State (Ala.App.)106 So. 889;1 Gardner v. State (Ala.App.) 106 So. 894;2 Bush v. State, 20 Ala. App. 486, 103 So. 91; Allen v. State, ante, p. 23,104 So. 867.
1 Ante, p. 231.
2 Ante, p. 208.